Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an image stream interface module configured to . . .”; “a user interface overlay module configured to provide . . .”; “a medical software tools module configured to provide a medical . . .”; and15 “a medical image processing system for processing patient medical data and corresponding . . .”. in claim 1, “an image stream processing system interface module configured to exchange data between. . .” in claim 6, “a medical software tools module configured to provide a medical . . .”; and “a medical image processing system for processing patient medical data and corresponding . . .” in claim 17, 15“a medical software tools module configured to provide a medical software tool through . . .”; and “a medical image processing system for measuring changes in color 20intensity and . . .” in claim 37.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 2, 6-18, 23-31 and 37-40 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 2, 6-18, 23-31 and 37-40 of prior U.S. Patent No. 10,433,917 B2. This is a statutory double patenting rejection.
Claims 1, 2, 6-18, 23-31 and 37-40 directed to the same invention as that of claim 1, 2, 6-18, 23-31 and 37-40 of commonly assigned U.S. Patent No. 10,433,917 B2. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-13, 17, 16, and 23-28 are  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0282749 A1 to Zand et al (hereinafter ‘Zand’) in view of US 5,807,261 A to Benaron et al (hereinafter ‘Benaron’).
Regarding claim 1, Zand discloses a system for medical software tools (Para [0050], wherein the system may be configured to automatically detect a lesion or other physiologic structure), comprising: an image stream interface module configured to receive an image stream from a surgical camera (Para [0094], wherein the intensifier 1603 and the camera 1601 are coupled to an interface unit 1605, via coupling 1607, which controls the timing of the intensifier gating and the camera exposure, as well as streams images from the camera to a processor for analysis); a user interface overlay module configured to provide a user interface overlay adapted for presentation over the image stream (Para [0059], wherein FIG. 2a depicts an embodiment of the present invention wherein the system generates a graphic overlay (205, 211), as the user interface overlays, identifying the location of lesions); a medical software tools module configured to provide a medical software tool through the user interface, the medical software tool being configured to perform an operation with respect to the image stream and provide an output adapted to be presented over the image stream (Para [0066], wherein the video feed of the camera control unit 649 from a traditional commercial endoscopic imaging system 645 can transmit endoscopic video images to the PLI system 611, as the application/tool to output images for presentation purposes); and a medical image processing system for processing patient medical data and corresponding said patient medical data with said spectral characteristics for generating optical signature data indicative of various patient conditions (Para [0059], wherein FIG. as the optical signature data representing the oxygenation of the tissue areas and patient condition). Zand does not specifically disclose an optical sensor located corresponding with said surgical camera for registering momentary changes in spectral characteristics reflected from a tissue surface under inspection, and medical image processing system for processing patient medical data and corresponding said patient medical data with said momentary changes in spectral characteristics for generating optical signature data indicative of various patient conditions. Benaron discloses an optical sensor (column 16, lines 50-51, wherein the optical sensor components can be built into a tip 40 of any configuration, from flat to cylindrical, single member tips to multi-member tips.) located corresponding with said surgical camera (column 10, lines 38-40, wherein (column 16, lines 50-51, wherein the handle 32 also contains the usual electronics, switches, fluids, valves, cables, levers, tubes, imaging equipment, as inherently equipped with separate camera proximate tip 40, in the case of e.g. endoscopes, laparoscopes and the like) for registering momentary changes in spectral characteristics reflected from a tissue surface under inspection (column 20, lines 10-17, wherein In this regard, with reference to FIG. 6, the tool 210 includes a pneumatic system such as an air bladder 271 to open and close controllably grasper jaws 241 and 242, or to close the jaws and then release as the momentary change, can be detected by spectrometer 224) and medical image processing system for processing patient medical data and corresponding said patient medical data with said momentary changes in spectral characteristics for generating optical signature data indicative of various patient conditions (column 20, lines 14-17, wherein the absence of spectral change, as the momentary change, as the pressure is modulated can be used to determine the time at which occlusion has occurred, as a condition of the patient, and an alarm needs to sound.). Zand and Benaron are combinable because they both disclose surgical imaging along with optical signal sensing. Therefore, before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the optical sensor and the medical image processing of Benaron’s system with Zand’s in order to be alarmed of lack of blood delivery to tissue (column 20, lines 15-17).
Regarding claim 2, in the combination of Zand and Benaron, Zand further discloses wherein the user interface overlay module is further configured to present the output over the image stream (Para [0059], wherein FIG. 2b shows an embodiment of the overlay that presents a map of tissue oxygenation (221, 233), as the output being presented over the stream, which may appear as a false color semi-transparent overlay 219).
Regarding claim 6, in the combination of Zand and Benaron, Zand further discloses the system further comprising an image stream processing system interface module configured to exchange data between an image stream processing system and as modify setting).
Regarding claim 7, in the combination of Zand and Benaron, Zand further discloses wherein the setting includes enabling or disabling application of an image stream processing algorithm to the image stream (Para [0094], wherein in one embodiment, a computer is used for camera interfacing and image processing, and a computer-controlled data acquisition device provides timing control by acting as a dynamic delay generator (DDG), as enabling and disabling).
Regarding claim 8, in the combination of Zand and Benaron, Zand further discloses wherein the operation comprises disposing a visual tag over the image stream in association with an anatomical structure or tissue presented in the image stream, and the output comprises the visual tag (Para [0059] and Fig. 2a, wherein the system automatically identifies suspect lesions (203, 209) and generates an overlay that highlights suspicious lesions (205, 211), as the visual tags).
Regarding claim 9, in the combination of Zand and Benaron, Zand further discloses wherein the operation further comprises associating a timer with respect to the visual tag (column 27, lines 47-52, wherein the optical elements can locate blood vessels as well as determine the coagulation status of the tissue by measuring the absolute transmission spectra and/or the color change, as the tag, over time, inherently as including a timer application, and detecting any formation of char, by its spectral signature, at the tissue interface).
Regarding claim 10, in the combination of Zand and Benaron, Zand further discloses the operation comprises measuring an anatomical structure or tissue presented in the image stream, and the output comprises a resulting measurement (Para [0059], wherein the system is capable of measuring oxygenation through some visual occlusions such as tissue folds).
Regarding claim 12, in the combination of Zand and Benaron, Zand further discloses wherein the operation comprises associating content in the image stream with a timer, and the output comprises a visual representation of the timer (Para [0073], wherein The figure depicts a frequency domain approach to sensing wherein excitation light is modulated 901 at a frequency with a period Tmod=1/fmod identified as 903 and the system acquires timed images during the repeated periods Ts identified as 905, as imaging by timer).
Regarding claim 13, in the combination of Zand and Benaron, Benaron further discloses wherein the operation comprises identifying content in the image stream similar to reference content (column 6, lines 30-37, wherein The sensed spectral characteristics at a selected number of wavelengths may be compared to a library containing stored spectral records which represent the spectral characteristic components corresponding to various known types of tissue and structures in the body. A probable tissue type is then identified based on a correlation between the detected and stored spectral characteristics.), and the output comprises a visual indication of the 
Regarding claim 17, Zand discloses a method for medical software tools (Para [0050], wherein the system/method may be configured to automatically detect a lesion or other physiologic structure), comprising: a computer system receiving an image stream from a surgical camera (Para [0094], wherein the intensifier 1603 and the camera 1601 are coupled to an interface unit 1605, via coupling 1607, which controls the timing of the intensifier gating and the camera exposure, as well as streams images from the camera to a processor for analysis); the computer system providing a user interface overlay adapted for presentation over the image stream (Para [0059], wherein FIG. 2a depicts an embodiment of the present invention wherein the system generates a graphic overlay (205, 211), as the user interface overlays, identifying the location of lesions); the computer system providing a medical software tool through the user interface; the computer system performing an operation of the medical software tool with respect to the image stream (Para [0082], wherein the instrument can align and then illuminate a region of tissue with compromised oxygenation to notify the user, as one tool); and the computer system providing an output of the operation for presentation over the image stream (Para [0067], wherein a visual output of the PLI system 611 can be displayed on an internal or external display 657); a medical software tools module configured to provide a medical software tool through the user interface, the medical software tool being configured to perform an operation with respect to said image stream and provide an output adapted to be presented over the image stream (Para [0066], wherein the video feed of the camera control unit 649 from a traditional as the application/tool to output images for presentation purposes); and a medical image processing system for processing patient medical data and corresponding said patient medical data with said spectral characteristics for generating optical signature data indicative of various patient conditions (Para [0059], wherein FIG. 2a depicts an embodiment of the present invention wherein the system generates a graphic overlay (205, 211) identifying the location of lesions, including polyp or other abnormalities, or vasculature (203, 209) in subject tissue onto synchronously acquired endoscopic video images 201. The tissue 201 represents colonic tissue, however the endoscopic system can be used to image any biological tissue. FIG. 2b shows an embodiment of the overlay that presents a map of tissue oxygenation (221, 233), as the optical signature data representing the oxygenation of the tissue areas and patient condition). Zand does not specifically disclose an optical sensor located corresponding with said surgical camera for registering momentary changes in spectral characteristics reflected from a tissue surface under inspection, and medical image processing system for processing patient medical data and corresponding said patient medical data with said momentary changes in spectral characteristics for generating optical signature data indicative of various patient conditions. Benaron discloses an optical sensor (column 16, lines 50-51, wherein the optical sensor components can be built into a tip 40 of any configuration, from flat to cylindrical, single member tips to multi-member tips.) located corresponding with said surgical camera (column 10, lines 38-40, wherein (column 16, lines 50-51, wherein the handle 32 also contains the usual electronics, switches, fluids, valves, cables, levers, tubes, imaging equipment, as inherently equipped with separate camera proximate tip 40, in the case of e.g. endoscopes, laparoscopes and the like) for registering momentary changes in spectral characteristics reflected from a tissue surface under inspection (column 20, lines 10-17, wherein In this regard, with reference to FIG. 6, the tool 210 includes a pneumatic system such as an air bladder 271 to open and close controllably grasper jaws 241 and 242, or to close the jaws and then release some pressure and then reapply pressure, allowing blood to refill the tissue at times. This change, as the momentary change, can be detected by spectrometer 224) and medical image processing system for processing patient medical data and corresponding said patient medical data with said momentary changes in spectral characteristics for generating optical signature data indicative of various patient conditions (column 20, lines 14-17, wherein the absence of spectral change, as the momentary change, as the pressure is modulated can be used to determine the time at which occlusion has occurred, as a condition of the patient, and an alarm needs to sound.). Zand and Benaron are combinable because they both disclose surgical imaging along with optical signal sensing. Therefore, before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the optical sensor and the medical image processing of Benaron’s method with Zand’s in order to be alarmed of lack of blood delivery to tissue (column 20, lines 15-17).
Regarding claim 18, in the combination of Zand and Benaron, Zand further discloses the method further comprising the computer system presenting the output over the image stream (Para [0059], wherein FIG. 2b shows an embodiment of the overlay that presents a map of tissue oxygenation (221, 233), as the output being presented over the etream, which may appear as a false color semi-transparent overlay 219).
Regarding claim 23, in the combination of Zand and Benaron, Zand further discloses wherein the operation comprises disposing a visual tag over the image stream in association with an anatomical structure or tissue presented in the image stream, and the output comprises the visual tag (Para [0059] and Fig. 2a, wherein the system automatically identifies suspect lesions (203, 209) and generates an overlay that highlights suspicious lesions (205, 211), as the visual tags).
Regarding claim 24, in the combination of Zand and Benaron, Zand further discloses wherein the operation further comprises associating a timer with respect to the visual tag (column 27, lines 47-52, wherein the optical elements can locate blood vessels as well as determine the coagulation status of the tissue by measuring the absolute transmission spectra and/or the color change, as the tag, over time, inherently as including a timer application, and detecting any formation of char, by its spectral signature, at the tissue interface).
Regarding claim 25, in the combination of Zand and Benaron, Zand further discloses wherein the operation comprises measuring an anatomical structure or a tissue presented in the image stream, and the output comprises a resulting measurement (Para [0059], wherein the system is capable of measuring oxygenation through some visual occlusions such as tissue folds).
Regarding claim 27, in the combination of Zand and Benaron, Zand further discloses wherein the operation comprises associating content in the image stream with a timer, and the output comprises a visual representation of the timer (Para [0073], as imaging by timer).
Regarding claim 28, in the combination of Zand and Benaron, Benaron further discloses wherein the operation comprises identifying content in the image stream similar to reference content (column 6, lines 30-37, wherein The sensed spectral characteristics at a selected number of wavelengths may be compared to a library containing stored spectral records which represent the spectral characteristic components corresponding to various known types of tissue and structures in the body. A probable tissue type is then identified based on a correlation between the detected and stored spectral characteristics.), and the output comprises a visual indication of the identified content (column 10, lines 25-27, wherein visual indicators may be a light panel with predetermined locations and/or colors assigned to represent different information.).

Claims 11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zand in view of Benaron and further in view of US 2007/0038080 A1 to Salisbury et al (hereinafter ‘Salisbury’).
Regarding claims 11 and 26, Zand and Benaron do not specifically disclose wherein the image stream comprises two-dimensional content, the operation comprises converting at least some of the two-dimensional content into three-dimensional content, and the output comprises the three-dimensional content. Salisbury discloses the image stream comprises two-dimensional content, the operation comprises converting at least 

Allowable Subject Matter
Claims 37-40 are allowed. The following is a statement of reasons for the indication of allowable subject matter: the prior art or the prior art of record specifically Zand and Benaron, does not disclose:
 . . . .. a medical image processing system for measuring changes in color intensity and rates at which said color intensity changes occur in response to at least one of either a patient heart beat pushing blood, a patient lung pushing oxygen or detection of light from any one of a plurality of sources wherein said measured changes in color intensity are compared with measured changes in color intensity from surrounding tissue areas for detecting anomalies indicative of diseased or abnormal tissue, of claim 37 combined with other features and elements of the claim;
Claims 38-40 depend from an allowable base claim and are thus allowable themselves.
Claims 14-16 and 29-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: the prior art or the prior art of record specifically Zand and Benaron, does not disclose:
. . . .wherein the operation comprises whereby all sets of said optical signature data change rates are compared with data indicative of a patient vital signs data, and wherein this data is analyzed so that any anomalies are detected and y detection displayed to the user, of claims 14 and 29;
Claims 15, 16, 30 and 31 depend from an allowable base claim and are thus allowable themselves.

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERVIN K NAKHJAVAN whose telephone number is (571)272-5731.  The examiner can normally be reached on Monday-Friday 9:00-12:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHERVIN K NAKHJAVAN/Primary Examiner, Art Unit 2662